

117 HR 4089 RH: Darren Drake Act
U.S. House of Representatives
2021-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 84117th CONGRESS1st SessionH. R. 4089[Report No. 117–119]IN THE HOUSE OF REPRESENTATIVESJune 23, 2021Mr. Gottheimer (for himself and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Homeland SecuritySeptember 14, 2021Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicFor text of introduced bill, see copy of bill as introduced on June 23, 2021A BILLTo direct the Secretary of Homeland Security to develop and disseminate best practices for rental companies and dealers to report suspicious behavior to law enforcement agencies at the point of sale of a covered rental vehicle to prevent and mitigate acts of terrorism using motor vehicles, and for other purposes.1.Short titleThis Act may be cited as the Darren Drake Act.2.Best practices related to certain information collected by rental companies and dealers(a)Development and dissemination(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Homeland Security shall develop and disseminate best practices for rental companies and dealers to report suspicious behavior to law enforcement agencies at the point of sale of a covered rental vehicle.(2)Consultation; updatesThe Secretary shall develop and, as necessary, update the best practices described in paragraph (1) after consultation with Federal, State, local, and Tribal law enforcement agencies and relevant transportation security stakeholders.(3)Guidance on suspicious behaviorThe Secretary shall include, in the best practices developed under paragraph (1), guidance on defining and identifying suspicious behavior in a manner that protects civil rights and civil liberties.(b)Report to CongressNot later than one year after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to Congress a report on the implementation of this section, including an assessment of—(1)the impact of the best practices described in subsection (a) on efforts to protect the United States against terrorist attacks; and(2)ways to improve and expand cooperation and engagement between—(A)the Department of Homeland Security;(B)Federal, State, local, and Tribal law enforcement agencies; and(C)rental companies, dealers, and other relevant rental industry stakeholders.(c)DefinitionsIn this section:(1)The terms dealer and rental company have the meanings given those terms in section 30102 of title 49, United States Code.(2)The term covered rental vehicle means a motor vehicle that—(A)is rented without a driver for an initial term of less than 4 months; and(B)is part of a motor vehicle fleet of 35 or more motor vehicles that are used for rental purposes by a rental company.September 14, 2021Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed